Opinion by
Oblady, J.,
This action of assumpsit was brought to recover rent, claimed to be due from the defendant for the first three months subsequent to his vacating a suite of rooms in the plaintiff’s apartment house. The only assignment of error on which appellant relies relates to an excerpt taken from the charge of the court in which it is suggested, under one view of the evidence, the • appellant might have intended to accept a surrender of the apartments which the defendant had occupied, and the trial judge, added: “If that view is correct the defendant is relieved Of further obligations to pay rent.” This expression was immediately followed by the statement: “Consider'this matter and make up your minds whether under the circumstances it can. be inferred that the intention of both parties, not of the *341Enos only, but of the plaintiffs as well, was that their relation of landlord and tenant should be dissolved, and that all obligations of one party to the other should thereafter cease and be ended.” Taking the charge in its entirety, the whole question, in dispute was fairly left to the jury to pass upon the respective contentions of the plaintiff and the defendant. It being purely a question of fact, and having been fairly submitted to the only tribunal authorized to pass upon it, we have nothing to do with the conclusion reached by the jury. The second assignment urges that the trial judge erred in submitting to the. jury the question of surrender of the demised premises, but this contention was as important from the defendant’s standpoint as the primary one of whether he had in fact made a lease for the rooms for a term of one year. They were not incompatible or contradictory defenses. The assignments of error are overruled, and the judgment is affirmed.